Citation Nr: 0738284	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for chipped vertebrae, 
neck.

5.  Entitlement to service connection for infectious 
hepatitis.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
compression fracture, T-10.

7.  Entitlement to a compensable evaluation for chip 
fracture, left ankle, at level of oscalcis and navicular 
bones.

8.  Entitlement to a compensable evaluation for malaria.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The veteran had active service from July 1968 to July 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board addresses the claims of entitlement to service 
connection for a right shoulder disability and infectious 
hepatitis and entitlement to a compensable evaluation for 
chip fracture, left ankle, at level of oscalcis and navicular 
bones, in the Remand portion of the decision below and 
REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have a right knee 
disability.  

3.  The veteran does not currently have a left knee 
disability.  

4.  The veteran does not currently have a chipped vertebrae 
of the neck.  

5.  The RO denied the veteran entitlement to service 
connection for a back disorder, including affecting the 
thoracic spine, in a rating decision dated February 1986.

6.  The RO notified the veteran of the February 1986 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

7.  The evidence received since February 1986 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for compression fracture, T-10, and does not raise 
a reasonable possibility of substantiating that claim.  

8.  The veteran has no residuals of his service-connected 
malaria.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A chipped vertebrae, neck, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  The February 1986 rating decision, in which the RO denied 
the veteran entitlement to service connection for a back 
disorder, is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for compression 
fracture, T-10.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

6.  The criteria for entitlement to a compensable evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.88b, Diagnostic Code 6304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

Later in March 2006, the Court held that, with regard to 
claims to reopen, VA must inform the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 
The Court explained that in notifying the claimant of what 
evidence would be considered new and material, VA should look 
at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

The RO provided the veteran VCAA notice on the claims being 
decided by letters dated July 2003 and August 2005, the first 
sent before initially deciding those claims in a rating 
decision dated September 2003.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice considered in conjunction with the 
content of another letter VA sent to the veteran in March 
2006 reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II, Dingess/Hartman and Kent.  

In the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  With regard to the veteran's claim to reopen, the RO 
notified the veteran of the evidence that would be considered 
new and material, the basis for the previous denial of the 
claim, and the evidence needed to substantiate the element of 
the claim found lacking in the previous denial.  The RO also 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any evidence or 
information he had in his possession, which pertained to, and 
he thought would support, his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA 
treatment records.  The RO also afforded the veteran a VA 
examination, during which a VA examiner discussed the 
presence, etiology and severity of the disabilities at issue 
in this appeal.  The veteran does not now assert that the 
report of this examination is inadequate to decide the claims 
at issue in this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
right and left knee disabilities and a chipped vertebrae of 
the neck.  He has made no assertions regarding why he 
believes these conditions are related to his period of active 
service.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, manifested this condition to a degree of 
10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service medical records show that during service, the veteran 
did not report complaints involving his knees or neck.  
Moreover, no medical professional diagnosed a knee or neck 
disability.  On separation examination conducted in July 
1970, an examiner noted normal clinical evaluations of the 
veteran's lower extremities, neck and spine.  

Following discharge, the veteran did not report complaints 
involving his knees or neck.  Moreover, no medical 
professional diagnosed a knee or neck disability.  The 
veteran's assertions represent the only evidence of record 
diagnosing right and left knee disabilities and a chipped 
vertebrae of the neck.  Such assertions are insufficient to 
establish the existence of such disabilities as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge to diagnose a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

In the absence of medical evidence diagnosing right and left 
knee disabilities and a chipped vertebrae of the neck, the 
Board concludes that such disabilities were not incurred in 
or aggravated by service.  In deciding this claim, the Board 
considered whether the veteran was entitled to the benefit of 
the doubt in the resolution of his claims.  However, as a 
preponderance of the evidence is against each claim, the 
doctrine is not for application and the claims must be 
denied.  

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for a back disorder, including one 
affecting the thoracic spine, in a rating decision dated 
February 1986.  The RO based its denial on a finding that, 
although the veteran then had a back disorder, service 
medical records were negative with regard to complaints, 
diagnosis or treatment of such a disorder.  In deciding this 
claim, the RO considered reports of VA examinations and the 
veteran's service medical records, hearing testimony and 
written statements.  

The RO notified the veteran of the February 1986 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The February 1986 rating decision is thus final.  38 
U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

The veteran attempted to reopen his claim for service 
connection for a back disorder, then claimed as compression 
fracture, T-10, by submitting a VA Form 
21-256 (Veteran's Application For Compensation And/Or 
Pension) received in May 2003.  A claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's February 1986 rating decision includes VA 
treatment records, reports of VA examinations, service 
medical records, and written statements of the veteran and 
his representative.  With the exception of the service 
medical records, which are duplicates, this evidence is new.  
It was not previously submitted to agency decision makers and 
is neither cumulative, nor redundant of the evidence of 
record at the time of the last prior final denial.  

The evidence is not, however, material.  By itself or when 
considered with the evidence previously of record, it does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a connection for 
compression fracture, T-10, and does not raise a reasonable 
possibility of substantiating that claim.  More specifically, 
the evidence establishes that the veteran has continued to 
receive treatment for his back disorder, but does not show 
in-service complaints or a diagnosis of, or treatment for, 
the same disorder.  The absence of this type of evidence 
formed the basis of the RO's previous denial of the veteran's 
claim for service connection for a back disorder, including 
one affecting the thoracic spine.  

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the claim 
of entitlement to service connection for a compression 
fracture, T-10.

C.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for his service-
connected malaria.  He asserts that, since discharge, he has 
intermittently experienced residuals of the malaria, 
including fevers and chills.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has rated the veteran's malaria as 0 percent disabling 
pursuant to Diagnostic Code (DC) 6304.  DC 6304 provides that 
a 100 percent evaluation is assignable for malaria as an 
active disease.  38 C.F.R. § 4.88b, DC 6304 (2006).  The 
diagnosis of malaria depends on the identification of the 
malaria parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals of 
malaria such as liver or spleen damage are to be rated under 
the appropriate system.  38 C.F.R. § 4.88b, Note, DC 6304 
(2006).   

In this case, the evidence establishes that the veteran's 
malaria disability picture does not more nearly approximate 
the criteria for a compensable evaluation under any DC.  

In service, in April 1969, the veteran had malaria.  This 
disease necessitated hospitalization for approximately 10 
days, after which medical professionals noted that the 
veteran had improved secondary to treatment and had become 
asymptomatic.  One medical professional advised the veteran 
to take his medication weekly.  The veteran did not report 
residuals of the malaria prior to his discharge from service. 

Following discharge, during a VA examination conducted in 
February 1984, the veteran reported that he intermittently 
experienced residuals of the malaria, including fever and 
chills, for which he did not seek treatment.  During that 
examination, a VA examiner noted that the veteran had no 
residuals of malaria.  Other VA examiners conducting VA 
examinations in February 1987 and August 2003 too found no 
residuals of malaria.  There are no medical records in the 
claims file objectively confirming that, since discharge, the 
veteran has experienced residuals of malaria.  A compensable 
evaluation is thus not assignable for malaria.  

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded an increased 
evaluation in the future should his malaria disability 
picture change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluation is the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to a compensable evaluation for 
malaria have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for chipped vertebrae, neck, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for compression 
fracture, T-10, is denied.

A compensable evaluation for malaria is denied.


REMAND

The veteran also claims entitlement to service connection for 
a right shoulder disability and infectious hepatitis and 
entitlement to a compensable evaluation for chip fracture, 
left ankle, at level of oscalcis and navicular bones.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA, which is applicable to 
this appeal, requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, VA 
has not yet provided adequate assistance with regard to the 
claims being remanded such that any decision to proceed in 
adjudicating these claims would prejudice the veteran in the 
disposition thereof.  

First, during a hearing held at the RO in 1984, in support of 
another previously filed claim, the veteran testified that, 
during a hospitalization in Arizona following a car accident 
and outpatient treatment in Muskogee, physicians told him 
that he had liver abnormalities secondary to his in-service 
hepatitis.  Records of this hospitalization and outpatient 
treatment, which are pertinent to the veteran's claim of 
entitlement to service connection for infectious hepatitis, 
are not in the claims file.  The RO should thus endeavor to 
secure them on remand after seeking more detailed information 
from the veteran regarding the alleged treatment providers. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  Service medical records show that the veteran 
injured his right shoulder and had infectious hepatitis in 
service.  According to post-service medical records and his 
testimony and written statements, he has since complained of, 
or now receives treatment for, right shoulder complaints and 
liver abnormalities.  VA has not yet obtained a medical 
opinion regarding whether any right shoulder disability and 
liver abnormalities are related to the in-service conditions.    

In addition, in August 2003, the RO afforded the veteran a VA 
examination in support of his claim for an increased 
evaluation for a left ankle disability.  However, the report 
of that examination is inadequate to decide this claim.  
Since then, in an Appellate Brief Presentation, the veteran's 
representative has asserted that the veteran's left ankle 
disability has worsened, necessitating another examination.

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Contact the veteran and ask him to 
identify in writing the names, addresses 
and dates of treatment of all treatment 
providers who, since discharge from 
service, have evaluated the disabilities 
at issue in this Remand.  Such providers 
should include the physicians who noted 
liver abnormalities during the veteran's 
hospitalization in Arizona following a 
car accident and during outpatient 
treatment in Muskogee.

2.  After all treatment records are 
associated with the claims file, afford 
the veteran a VA examination in support 
of his claims for service connection for 
a right shoulder disability and 
infectious hepatitis.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any existing right 
shoulder disability; 

b) offer an opinion as to whether 
any such disability is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service right shoulder 
complaints;  

c) note all liver abnormalities;

d) offer an opinion as to whether 
such abnormalities are at least as 
likely as not related to the 
veteran's active service, including 
his documented infectious hepatitis; 
and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Afford the veteran a VA examination 
in support of his claim for an increased 
evaluation for a left ankle disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all symptomatology 
associated with the veteran's 
service-connected left ankle 
disability, including, if 
appropriate, limitation of motion, 
pain, including on motion, weakness 
in movement, excess fatigability, 
incoordination and ankylosis; 

b) characterize any limitation of 
motion as less than moderate, 
moderate or marked;  

c) specifically indicate whether and 
to what extent the left ankle 
disability causes additional 
functional loss during flare-ups and 
on repetitive use; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


